By order of this court dated March 4, 1992, respondent, John L. Altekruse, Jr., Attorney Registration No. 0032062, was publicly reprimanded pursuant to Gov.Bar R. V(7)(e) (now Section 6[B][5]) and ordered to pay board costs in the amount of $1,701.48.
Upon respondent’s failure to comply with the court’s order of March 4, 1992, it was ordered by the court, sua sponte, on July 9,1992, that respondent be immediately suspended from the practice of law until he paid his board costs in full. It was further ordered that respondent would not be reinstated to the practice of law in Ohio until he complied with the requirements for reinstatement set forth in the Supreme Court Rules for the Government of the Bar and this court ordered respondent reinstated. It now appearing to the court that respondent, John L. Altekruse, Jr., has fully complied with this court’s order of March 4, 1992, by paying board costs in full,
IT IS HEREBY ORDERED by the court that John L. Altekruse, Jr. be reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(22).
For earlier cases, see Cincinnati Bar Assn. v. Altekruse (1992), 63 Ohio St.3d 139, 586 N.E.2d 75, and (1992), 64 Ohio St.3d 1424, 594 N.E.2d 625.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.